Citation Nr: 1517721	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

5.  Entitlement to an effective date earlier than April 7, 2010 for the grant of service connection for a left ankle disability.

6.  Entitlement to an effective date earlier than April 7, 2010 for the grant of service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court) held that when a claimant seeks service connection for PTSD, such a claim must be considered a claim for any psychiatric disability raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board has broadened his claim of service connection for depression, as shown above.

The issues of service connection for a right elbow disability and an acquired psychiatric disability and increased evaluations for left and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 7, 2010, more than one year following active service, the Veteran filed an original claim for entitlement to service connection for a left ankle disability.

2.  On April 7, 2010, more than one year following active service, the Veteran filed an original claim for entitlement to service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 7, 2010 for the award of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).

2.  The criteria for an effective date prior to April 7, 2010 for the award of service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The appeal for an earlier effective dates for service connection for bilateral ankle disabilities arises from a disagreement with the initial effective date assignment following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Earlier Effective Date

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In a November 2011 statement, the Veteran asserted that the effective date of the awards should be retroactive to the date he sustained the injuries in service.  He wrote in June 2013 that the law allows 20 years retroactive back pay from his discharge date, that VA has sent him one year's pay for a 20 percent rating that occurred in 1983, and that he is entitled to a 30 percent rating with 20 years of retroactive back pay.  The claims for increased evaluations for the service-connected ankle disabilities is discussed in the remand portion below.

The Veteran filed his claim of service connection for bilateral ankle problems on April 7, 2010.  The record does not contain a formal or informal claim for service connection for bilateral ankle disabilities from prior to April 7, 2010.  The Veteran submitted his current claims of service connection for bilateral ankle disabilities on April 7, 2010, which is more than one year after service.  The proper effective date of April 7, 2010 was afforded since the claim was received more than one year following the Veteran's separation from service.  

There is no entitlement to an earlier effective date.  As the preponderance of the evidence is against the claim for an earlier effective date of service connection for bilateral ankle disabilities, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 7, 2010 for the grant of service connection for a left ankle disability is denied.

Entitlement to an effective date earlier than April 7, 2010 for the grant of service connection for a right ankle disability is denied.


REMAND

The Veteran is seeking initial evaluations in excess of 10 percent for left and right ankle disabilities.  He last had a VA examination for the ankles in September 2010.  The Veteran wrote in an August 2013 statement that he wore and used assistive devices and prosthetics for locomotion.  He also wrote that he had recurring functional loss due to pain, fatigue, and weakness.  This indicates a worsening since the September 2010 examination.  Given that the September 2010 VA examination may not accurately reflect the Veteran's ankle disabilities and that it has been over four years since the last VA examination, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral ankle disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

Regarding the claim for service connection for an acquired psychiatric disability, to include depression, the Veteran had a VA examination in December 2010 at which the examiner felt he was malingering.  The examiner opined that any mood impairment that existed appeared to be situational and related to both substance abuse and personality disorder.  It did not appear that the current difficulties were related to military service.  Overall, the Veteran appeared to have a mild to moderately impaired level of functional due to personality disorder and substance abuse.  VA treatment records since the Veteran filed his claim in April 2010, including at December 2011 treatment, show a diagnosis of adjustment disorder with mixed anxiety and depression.  Other treatment records, such as from March 2012, indicate that the Veteran was malingering and made no diagnosis.  Therefore, a new examination must be scheduled, and the opinion must include discussion of the diagnoses from treatment.

Regarding service connection for a right elbow disability, the Board notes that the updated VA treatment records could show a current diagnosis.  Therefore, a decision on this claim would be premature and on remand the Veteran should be scheduled for a VA examination.

VA treatment records to September 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric and right elbow symptoms, as well as the nature, extent and severity of the ankle disabilities, and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3.  Obtain VA treatment records from September 2012 to the present.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to identify the nature, extent and severity of all manifestations of his service-connected bilateral ankle disabilities.  The examiner must also identify the impact of the disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.  If it would be speculative to state such an opinion, the examiner must state why that is so.

The claims folder should be made available to and reviewed by the examiner, and all necessary tests, including range of motion studies, must be performed.

5.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of any diagnosed acquired psychiatric disability.  The Veteran's claims folder should be made available and reviewed by the examiner, and all appropriate tests should be conducted.  The reviewer must opine as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that is related to service or had its onset within one year of discharge from active duty.  

The examiner must also opine as to whether the Veteran has a psychiatric disability that was caused or aggravated by his service-connected disabilities.

A complete rationale must be provided and should include discussion of the in-service June 1983 mental health clinic evaluation and the post-service treatment records.  

If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of any right elbow disability.  The Veteran's claims folder should be made available and all appropriate tests should be conducted.  The reviewer must opine as to whether it is at least as likely as not that the Veteran has a right elbow disability that is related to service or had its onset within one year of discharge from active duty.

A complete rationale must be provided.  If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


